PER CURIAM.
Defendants have appealed from a judgment entered against them in the trial court, and on October 6, 1945, filed their brief. The authorities therein cited reasonably sustain the allegations of error. The plaintiff has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated by this court in Durham v. Brown, 164 Okla. 139, 24 P. 2d 295, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to the trial court to vacate the judgment entered for the plaintiff and to enter a judgment for the plaintiff in the sum of $582.82, said judgment to draw interest from the date of the entry thereof.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.